EXHIBIT 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CĪON INVESTMENT CORPORATION
 
EAST WEST BANK
 
LOAN AND SECURITY AGREEMENT
 
 
 
 

--------------------------------------------------------------------------------

 
 
   This LOAN AND SECURITY AGREEMENT dated as of April 30, 2015 is entered into
by and between EAST WEST BANK ("Bank") and CĪON INVESTMENT CORPORATION, a
Maryland corporation (“Borrower”).
 
RECITALS
 
   Borrower wishes to obtain credit from time to time from Bank, and Bank
desires to extend credit to Borrower.  This Agreement sets forth the terms on
which Bank will advance credit to Borrower, and Borrower will repay the amounts
owing to Bank.
 
AGREEMENT
 
   The parties agree as follows:
 
   1.    DEFINITIONS AND CONSTRUCTION.
 
       1.1       Definitions. As used in this Agreement, the following terms
shall have the following respective definitions:
 
                                            “Advance” or “Advances” means a cash
advance or cash advances under the Revolving Facility.
 
                                            “Advance Period” means, with respect
to each Advance, ninety (90) days from the date such Advance is made by Bank.
 
                                            “Affiliate” means, with respect to
any Person, any Person that owns or controls directly or indirectly such Person,
any Person that controls or is controlled by or is under common control with
such Person, and each of such Person’s senior executive officers, directors,
partners and members.
 
                                            “Bank Expenses” means all:
reasonable costs or expenses (including reasonable attorneys’ fees and expenses)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; and Bank’s reasonable attorneys’ fees and
expenses incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.
 
            “Borrowing Base” means an amount equal to the lesser of (i) the
average monthly net proceeds received by Borrower from the sale of its equity
securities during the trailing three (3) month period ending on the last day of
the immediately preceding calendar month of Borrower or (ii) fifty percent (50%)
of Collateral, as determined by Bank with reference to the most recent Borrowing
Base Certificate delivered by Borrower.
 
            “Borrowing Base Certificate” is a borrowing base certificate in form
attached hereto as Exhibit C.
 
            “Borrower’s Books” means all of Borrower’s books and records
including:  ledgers; records concerning Borrower’s assets or liabilities,
business operations or financial condition; and all computer programs, tape
files, and the equipment containing such information.
                                     
                                            “Business Day” means any day that is
not a Saturday, Sunday, or other day on which banks in the State of California
are authorized or required to close.
 
 
1

--------------------------------------------------------------------------------

 
    
            “Change in Control” shall mean a transaction in which any “person”
or “group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of Borrower
ordinarily entitled to vote in the election of directors, empowering such
“person” or “group” to elect a majority of the Board of Directors of Borrower,
who did not have such power before such transaction.
 
            “Charter Documents” means the Articles/Certificate of Incorporation
with respect to Borrower any other governing charter document of a Person, and
any other organizational, formation, or operational documents of a Person.
 
            “Closing Date” means the date of this Agreement.
 
            “Code” means the California Uniform Commercial Code.
 
            “Collateral” means the Eligible Loans described on Exhibit A, as
updated from time to time by Loan Supplements delivered to Bank by Borrower;
provided that the Collateral shall not be deemed updated until the date two (2)
Business Days after Bank’s receipt of any such Loan Supplement.
 
            “Compliance Certificate” means a certificate in substantially the
form attached as Exhibit D.
 
            “Contingent Obligation” means, as applied to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
(i) any indebtedness, lease, dividend, letter of credit or other obligation of
another, including, without limitation, any such obligation directly or
indirectly guaranteed, endorsed, co-made or discounted or sold with recourse by
that Person, or in respect of which that Person is otherwise directly or
indirectly liable; (ii) any obligations with respect to undrawn letters of
credit, corporate credit cards, or merchant services issued or provided for the
account of that Person; and (iii) all obligations arising under any interest
rate, currency or commodity swap agreement, interest rate cap agreement,
interest rate collar agreement, or other agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.
 
            “Credit Extension” means each Advance or any other extension of
credit by Bank for the benefit of Borrower hereunder.
 
            “Daily Balance” means the amount of the Obligations owed at the end
of a given day.
 
            “Eligible Loans” means Loans that comply with all of Borrower’s
representations and warranties to Bank set forth in Section 5.3.  Unless
otherwise agreed to by Bank, Eligible Loans shall not include the following:
 
 
2

--------------------------------------------------------------------------------

 
 
            (a)      Loans that are not senior first or senior second lien
assets of Borrower;
 
            (b)      Loans that are not rated 1 or 2 in Borrower’s Investment
Rating System; and
 
            (c)      with respect to Loans with a Fair Market Value that exceeds
twenty-five percent (25%) of total Fair Market Value of all Collateral, that
portion of each such Loan that represents such excess.
 
            “Event of Default” means any one or more of the events specified in
Article 8.
 
            “Equipment” means all present and future machinery, equipment,
tenant improvements, furniture, fixtures, vehicles, tools, parts and attachments
in which Borrower has any interest.
 
            “Fair Market Value” means the fair value of Borrower’s Loans as set
forth in Borrower’s latest Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, as applicable, in each case as filed with the SEC, or the cost of
Borrower’s Loans acquired since the latest such filing.
 
            “Fee Letter” means that certain Fee Letter by Borrower to Bank with
respect to certain fees owing from Borrower to Bank, dated as of the Closing
Date.
 
            “Indebtedness” means (a) all indebtedness for borrowed money or the
deferred purchase price of property or services (excluding current accounts
payable in the ordinary course of business), including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.
 
            “Insolvency Proceeding” means any proceeding commenced by or against
any person or entity under any provision of the United States Bankruptcy Code,
as amended, or under any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extension generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief.
 
            “Investment” means any beneficial ownership of (including stock,
partnership interest or other securities) any Person, or any loan, advance or
capital contribution to any Person.
 
            “Investment Rating System” has the meaning assigned in Borrower’s
latest Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as
applicable, in each case as filed with the SEC.
 
            “Lien” means any mortgage, lien, deed of trust, charge, pledge,
security interest or other encumbrance.
 
            “Loans” means loan assets in Borrower’s loan portfolio.
 
            “Loan Documents” means, collectively, this Agreement, the Fee
Letter, any note or notes executed by Borrower and any other agreement entered
into in connection with this Agreement, all as amended or extended from time to
time.
 
 
3

--------------------------------------------------------------------------------

 
 
            “Loan Supplement” is the form attached hereto as Schedule 1.
 
            “Management Agreement” means that certain Investment Sub-Advisory
Agreement by and among Borrower, CĪON Investment Management, LLC and Apollo
Investment Management, L.P., dated as of June 26, 2012.
 
            “Material Adverse Effect” means a material adverse effect on (i) the
business, operations, condition (financial or otherwise) or prospects of
Borrower, (ii) the ability of Borrower to repay the Obligations or otherwise
perform its obligations under the Loan Documents or (iii) priority of Bank’s
security interests in the Collateral.
 
            “Negotiable Collateral” means all of Borrower’s present and future
letters of credit of which it is a beneficiary, drafts, instruments (including
promissory notes), securities, documents of title, and chattel paper, and
Borrower’s Books relating to any of the foregoing.
 
            “Obligations” means all debt, principal, interest, Bank Expenses and
other amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.
 
            “Periodic Payments” means all installments or similar recurring
payments that Borrower may now or hereafter become obligated to pay to Bank
pursuant to the terms and provisions of any instrument, or agreement now or
hereafter in existence between Borrower and Bank.
 
            “Permitted Indebtedness” means:
 
            (a)  Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;
 
            (b)  Indebtedness of Borrower arising out of or relating to
equipment or software leases entered into by Borrower in the normal course of
business;
 
            (c)  (i) other capital lease obligations incurred in the ordinary
course of Borrower’s business and (ii) Indebtedness incurred for payment of
premiums on insurance policies; which shall not exceed, with respect to (i) and
(ii), collectively, One Million Dollars ($1,000,000) in the aggregate;
 
            (d)  any other Indebtedness of Borrower that does not violate the
Charter Documents;
 
            (e)  payment of management fees in accordance with and pursuant to
the Management Agreement; and
 
            (f)       trade payables incurred in the ordinary course of
Borrower’s business.
 
            “Permitted Investment” means:
 
 
4

--------------------------------------------------------------------------------

 
 
            (a)  (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof, (ii)
commercial paper maturing no more than one (1) year from the date of creation
thereof and currently having rating of at least A 2 or P 2 from either Standard
& Poor’s Corporation or Moody’s Investors Service, (iii) certificates of deposit
maturing no more than one (1) year from the date of investment therein issued by
Bank, and (iv) money market accounts; and
 
            (b)  any other Investments that do not violate the Charter
Documents.
 
            “Permitted Liens” means the following:
 
            (a)  Liens granted in favor of Bank;
 
            (b)  Liens (i) upon or in any Equipment acquired or held by Borrower
to secure the purchase price of such Equipment or indebtedness incurred solely
for the purpose of financing the acquisition or lease of such Equipment, or (ii)
existing on such Equipment at the time of its acquisition, provided that the
Lien is confined solely to the property so acquired and improvements thereon,
and the proceeds of such Equipment;
 
            (c)      Liens to secure payment of worker’s compensation,
employment insurance, old age pensions or other social security obligations of
Borrower in the ordinary course of Borrower’s business;
 
            (d)  Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings and for which Borrower maintains adequate reserves (to
the extent required by GAAP), provided the same have no priority over any of
Bank’s security interests;
 
            (e)  carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in good faith by appropriate proceedings;
 
            (f)  deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
            (g)  Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) and (b) above, provided that any extension, renewal or replacement
Lien shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase; and
 
            (h)  any other Liens (other than Liens on the Collateral not granted
in favor of Bank) that do not violate the Charter Documents.
 
            “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
 
5

--------------------------------------------------------------------------------

 
 
            “Prime Rate” means the greater of three and one-quarter percent
(3.25%) per year, or the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.
 
            “Responsible Officer” means any of Mark Gatto, Co-President &
Co-CEO, Michael Reisner, Co-President & Co-CEO, Keith Franz, Chief Financial
Officer, or such other Person as designated in a certificate in form and
substance acceptable to Bank delivered from time to time to Bank.
 
            “Revolving Facility” means the facility under which Borrower may
request Bank to issue Advances, as specified in Section 2.1(a) hereof.
 
            “Revolving Line” means aggregate Credit Extensions of up to Forty
Million Dollars ($40,000,000).
 
            “Revolving Maturity Date” means one day prior to the first
anniversary of the Closing Date.
 
            “Schedule” means the schedule of exceptions attached hereto and
approved by Bank, if any.
 
            “SEC” means the U.S. Securities and Exchange Commission.
 
            “Subordinated Debt” means any debt incurred by Borrower that is
subordinated to the debt owing by Borrower to Bank secured by the Collateral on
terms acceptable to Bank in Bank’s reasonable discretion (and identified as
being such by Borrower and Bank).
 
            “Subsidiary” means any corporation, partnership or limited liability
company or joint venture in which (i) any general partnership interest or (ii)
more than fifty percent (50%) of the stock, limited liability company interest
or joint venture of which by the terms thereof ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by Borrower, either directly or
through an Affiliate.
 
                “US GAAP” means generally accepted accounting principles as in
effect from time to time.
 
                              1.2.      Accounting Terms. All accounting terms
not specifically defined herein shall be construed in accordance with US GAAP
and all calculations made hereunder shall be made in accordance with US
GAAP.  When used herein, the terms “financial statements” shall include the
notes and schedules thereto, if applicable.
 
    2.      LOAN AND TERMS OF PAYMENT.
 
      2.1.       Credit Extension
 
            (a)      Revolving Line.  Subject to and upon the terms and
conditions of this Agreement, Borrower may request Advances in an aggregate
outstanding amount not to exceed the lesser of (A) the Revolving Line or (B) the
Borrowing Base.  Amounts borrowed pursuant to this Section may be repaid and
reborrowed at any time prior to the Revolving Maturity Date.  Whenever Borrower
desires an Advance, Borrower will notify Bank by electronic mail, facsimile
transmission or telephone no later than 1:00 p.m. Pacific time, on the Business
Day that the Advance is to be made.  Each such notification shall be promptly
confirmed by a Payment/Advance Form in substantially the form of Exhibit
B.  Subject to the terms and conditions of this Agreement, Bank is obligated to
make Advances under this Agreement, based upon written instructions received
from a Responsible Officer or a designee of a Responsible Officer, or without
instructions if in Bank’s reasonable discretion such Advances are necessary to
meet Obligations which have become due and remain unpaid.  Bank shall be
entitled to rely on any telephonic notice given by a person who Bank reasonably
believes to be a Responsible Officer or a designee thereof, and Borrower shall
indemnify and hold Bank harmless for any damages or loss suffered by Bank as a
result of such reliance.  Bank will credit the amount of Advances made under
this Section 2.1(a) only to Borrower’s designated deposit account.  Borrower
shall use the proceeds of each Advance to finance the working capital and other
corporate purposes of Borrower, including purposes related to making Permitted
Investments and posting collateral.
 
 
6

--------------------------------------------------------------------------------

 
 
            (b)      Overadvances.  If the aggregate amount of the outstanding
Advances exceeds the lesser of the Revolving Line or the Borrowing Base at any
time, Borrower shall immediately pay to Bank, in cash, the amount of such
excess.
 
                              2.2        Interest Rates, Payments, and
Calculations
 
                                            (a)      Interest Rate.  Except as
set forth in Section 2.2(b), the Advances shall bear interest, on the
outstanding Daily Balance thereof, at a floating rate of interest equal to the
Prime Rate plus three quarters of one percent (0.75%).
 
            (b)      Late Fee; Default Rate.  If any payment is not made within
ten (10) days after the date such payment is due, Bank shall notify
Borrower.  If Borrower has not made such payment within one (1) Business Day
after receiving written notice from Bank, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5.00%) of the amount of such unpaid
amount or (ii) the maximum amount permitted to be charged under applicable law.
All Obligations shall bear interest, from and after the occurrence and during
the continuance of an Event of Default, at a rate equal to three (3) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.
 
            (c)      Payments. Borrower promises to pay to the order of Bank, in
lawful money of the United States of America, the aggregate unpaid principal
amount of all Credit Extensions made by Bank to Borrower hereunder in accordance
with the terms herein.  Borrower shall also pay interest on the unpaid principal
amount of such Credit Extensions at rates in accordance with the terms
hereof.  Interest hereunder shall be due and payable on the last calendar day of
each calendar quarter during the term hereof.  Bank shall, at its option, charge
such interest, all Bank Expenses, and all Periodic Payments against any of
Borrower’s deposit accounts at Bank.  Only if Borrower’s deposit accounts lack
sufficient funds to pay such amounts when due, Bank shall charge such amounts
against the Revolving Line, in which case those amounts shall thereafter accrue
interest at the rate then applicable hereunder.  Any interest not paid when due
shall be compounded by becoming a part of the Obligations, and such interest
shall thereafter accrue interest at the rate then applicable hereunder.  Failure
of Bank to draw interest, Bank Expenses, and Periodic Payments from Borrower’s
deposit accounts in a timely manner shall not cause additional interest or
penalties to accrue.  Notwithstanding anything to the contrary in this
Agreement, on the Revolving Maturity Date, all Advances under this Section shall
be immediately due and payable.  Borrower may prepay any Advances without
penalty or premium.   All payments shall be free and clear of any taxes,
withholdings, duties, impositions or other charges, to the end that Bank will
receive the entire amount of any Obligations payable hereunder, regardless of
source of payment.
 
 
7

--------------------------------------------------------------------------------

 
 
            (d)  Repayment of Advances.  Each Advance shall be repaid in full on
or before the earlier of (i) the last day of the Advance Period with respect to
which the Advance was made, and (ii) the Revolving Maturity Date.
 
            (e)  Computation.  In the event the Prime Rate is changed from time
to time hereafter, the applicable rate of interest hereunder shall be increased
or decreased, effective as of the day the Prime Rate is changed, by an amount
equal to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
 
          2.3       Crediting Payments.  Prior to the occurrence and continuance
of an Event of Default, Bank shall credit a wire transfer of funds, check or
other item of payment to such deposit account or Obligation as Borrower
specifies.  After the occurrence of an Event of Default, the receipt by Bank of
any wire transfer of funds, check, or other item of payment shall be immediately
applied to conditionally reduce Obligations, but shall not be considered a
payment on account unless such payment is of immediately available federal funds
or unless and until such check or other item of payment is honored when
presented for payment.  Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 12:00 noon Pacific
time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day.  Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.
 
                              2.4        Fees. Borrower shall pay to Bank, in
addition to the fees set forth in the Fee Letter, the following:
 
                (a)  Unused Fee.  A fee equal to one half of one percent (0.50%)
per annum on the Daily Balance of the unused portion of the Revolving Line
during the applicable quarter, which fee shall be payable quarterly in arrears
within five (5) days after receipt of an invoice therefor sent after the last
day of each such quarter and shall be nonrefundable.
 
            (b)      Bank Expenses.  On the Closing Date, an amount equal to all
Bank Expenses incurred through the Closing Date.  After the Closing Date,
Borrower shall pay Bank all Bank Expenses, including reasonable attorneys’ fees
and expenses, as and when they become due.
 
                              2.5        Additional Costs.  In case any law,
regulation, treaty or official directive or the interpretation or application
thereof by any court or any governmental authority charged with the
administration thereof or the compliance with any guideline or request of any
central bank or other governmental authority:
 
            (a)      subjects Bank to any tax with respect to payments of
principal or interest or any other amounts payable hereunder by Borrower or
otherwise with respect to the transactions contemplated hereby (except for taxes
on the income of Bank);
 
            (b)      imposes, modifies or deems applicable any deposit
insurance, reserve, special deposit or similar requirement against assets held
by, or deposits in or for the account of, or loans by, Bank; or
 
 
8

--------------------------------------------------------------------------------

 
 
            (c) imposes upon Bank any other condition with respect to its
performance under this Agreement,
 
and the result of any of the foregoing is to increase the cost to Bank, reduce
the income receivable by Bank or impose any expense upon Bank with respect to
the Obligations, Bank shall notify Borrower thereof.  Borrower agrees to pay to
Bank the amount of such increase in cost, reduction in income or additional
expense as and when such cost, reduction or expense is incurred or determined,
upon presentation by Bank of a statement of the amount and setting forth Bank’s
calculation thereof, all in reasonable detail; provided that Borrower shall not
be required to compensate Bank for any increased costs or expenses or any income
reductions incurred more than one hundred eighty (180) days following the
application or interpretation of the applicable law, regulation, treaty,
official directive, guideline or request giving rise to such increased costs or
reductions.
 
                              2.6        Term. This Agreement shall become
effective on the Closing Date and, subject to Section 12.7, shall continue in
full force and effect for so long as any Obligations remain outstanding or Bank
has any obligation to make Credit Extensions under this
Agreement.  Notwithstanding the foregoing, Bank shall have the right to
terminate its obligation to make Credit Extensions under this Agreement
immediately and without notice upon the occurrence and during the continuance of
an Event of Default.
 
    3.       CONDITIONS TO CREDIT EXTENSIONS.
 
          3.1        Conditions Precedent to Initial Credit Extension.  The
obligation of Bank to make the initial Credit Extension is subject to the
condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, the following:
 
            (a)  this Agreement;
 
            (b)  the Fee Letter;
 
            (c)  a certificate with respect to incumbency and resolutions of
Borrower, authorizing the execution and delivery of this Agreement;
 
            (d)  a UCC-1 Financing Statement reflecting Borrower as debtor and
Bank as secured party;
 
            (e)  the Charter Documents;
 
            (f)  a duly executed copy of the Management Agreement;
 
            (g)      a control agreement, duly executed by U.S. Bank in favor of
Bank;
 
            (h)      current Secretary of State Reports indicating that except
for Permitted Liens, there are no other security interests or Liens of record in
the Collateral;
 
            (i)  payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof; and
 
            (j)  such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
 
9

--------------------------------------------------------------------------------

 
 
                              3.2        Conditions Precedent to all Credit
Extensions.  The obligation of Bank to make each Credit Extension, including the
initial Credit Extension, is further subject to the following conditions:
 
            (a)  receipt by Bank of (i) a Payment/Advance Form and (ii) a
Borrowing Base Certificate signed by a Responsible Officer;
 
            (b)  the representations and warranties contained in Section 5 shall
be true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension.  The making of each Credit Extension shall be deemed to be a
representation and warranty by Borrower on the date of such Credit Extension as
to the accuracy of the facts referred to in this Section 3.2.
 
    4.               CREATION OF SECURITY INTEREST.
 
                              4.1       Grant of Security Interest.  Borrower
grants and pledges to Bank a continuing security interest in all presently
existing and hereafter acquired or arising Collateral in order to secure prompt
repayment of any and all Obligations and in order to secure prompt performance
by Borrower of its covenants and duties under the Loan Documents.  Except as set
forth in the Schedule, such security interest constitutes a valid, first
priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in Collateral acquired
after the date hereof.
 
                              4.2       Perfection of Security
Interest.  Borrower authorizes Bank to file at any time financing statements,
continuation statements, and amendments thereto that (i) either specifically
describe the Collateral or describe the Collateral as all assets of Borrower of
the kind pledged hereunder, and (ii) contain any other information required by
the Code for the sufficiency of filing office acceptance of any financing
statement, continuation statement, or amendment, including whether Borrower is
an organization, the type of organization and any organizational identification
number issued to Borrower, if applicable.  Any such financing statements may be
filed by Bank at any time in any jurisdiction whether or not Revised Article 9
of the Code is then in effect in that jurisdiction.  Borrower shall from time to
time endorse and deliver to Bank, at the reasonable request of Bank, all
Negotiable Collateral and other documents that Bank may reasonably request, in
form satisfactory to Bank, to perfect and continue perfection of Bank’s security
interests in the Collateral and in order to fully consummate all of the
transactions contemplated under the Loan Documents.  Borrower shall have
possession of the Collateral, except where expressly otherwise provided in this
Agreement or where Bank chooses to perfect its security interest by possession
in addition to the filing of a financing statement.  Borrower from time to time
may deposit with Bank specific cash collateral to secure specific Obligations;
Borrower authorizes Bank to hold such specific balances in pledge and to decline
to honor any drafts thereon or any request by Borrower or any other Person to
pay or otherwise transfer any part of such balances for so long as the specific
Obligations are outstanding.
 
                              4.3        Delivery of Additional Documentation
Required. Borrower shall from time to time execute and deliver, or cause U.S.
Bank to deliver, to Bank, at the reasonable request of Bank, all Negotiable
Collateral and all other documents that Bank may reasonably request, in form
reasonably satisfactory to Bank, to perfect and continue the perfection of
Bank’s security interests in the Collateral and in order to fully consummate all
of the transactions contemplated under the Loan Documents.
 
 
10

--------------------------------------------------------------------------------

 
 
                              4.4        Right to Inspect. Bank (through any of
its officers, employees, or agents) shall have the right, upon reasonable prior
notice, from time to time during Borrower’s usual business hours but no more
than twice a year (unless an Event of Default has occurred and is continuing),
to inspect Borrower’s Books and to make copies thereof and to check, test, and
appraise the Collateral in order to verify Borrower’s financial condition or the
amount, condition of, or any other matter relating to, the Collateral, in each
case at Bank’s expense, as long as an Event of Default has not occurred;
provided that none of the foregoing actions shall unduly interfere with the
business of Borrower.
 
    5.               REPRESENTATIONS AND WARRANTIES.
 
                              Borrower represents and warrants as follows:
 
                              5.1       Due Organization and
Qualification.  Borrower and each Subsidiary is an entity, duly existing under
the laws of the jurisdiction in which it is organized and qualified and licensed
to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified.
 
                              5.2       Due Authorization; No Conflict.  The
execution, delivery, and performance of the Loan Documents and the request for
each Advance hereunder are within Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in Borrower’s Charter Documents, nor will they constitute an event of default
under any material agreement to which Borrower is a party or by which Borrower
is bound.  Borrower is not in default under any material agreement to which it
is a party or by which it is bound.
 
                              5.3       Collateral.  Borrower has rights in or
the power to transfer the Collateral, and its title to the Collateral is free
and clear of Liens, adverse claims, and restrictions on transfer or pledge.  All
Collateral is located solely with (i) U.S Bank and covered by a control
agreement in form and substance satisfactory to Bank or (ii) Borrower.
 
                              5.3        No Prior Encumbrances. Borrower has
good and marketable title to its property, free and clear of Liens, except for
Permitted Liens.
 
                              5.4        Charter Documents. The Charter
Documents are in full force and effect in the form presented to Bank as of the
Closing Date.
 
                              5.5        Name; Location of Chief Executive
Office.   Borrower has not done business under any name other than that
specified on the signature page hereof.  The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.
 
                              5.6        Litigation. There are no actions or
proceedings pending by or against Borrower before any court or administrative
agency in which an adverse decision could have a Material Adverse Effect.
 
                              5.7       No Material Adverse Change in Financial
Statements.  All financial statements related to Borrower that Bank has received
from Borrower fairly present in all material respects Borrower’s financial
condition as of the date thereof and Borrower’s results of operations for the
period then ended.  There has not been a material adverse change in the
financial condition of Borrower since the date of the most recent of such
financial statements submitted to Bank.
 
                              5.8        Solvency, Payment of Debts.  Borrower
is solvent and able to pay its debts (including trade debts) as they mature.
 
 
11

--------------------------------------------------------------------------------

 
 
                              5.9        Regulatory Compliance. Borrower is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal
Reserve System).  Borrower has not violated any statutes, laws, ordinances or
rules applicable to it except as would not have a Material Adverse Effect on
Borrower.
 
                              5.10      Taxes.  Borrower has filed or caused to
be filed all tax returns required to be filed, and have paid, or have made
adequate provision for the payment of, all taxes reflected therein.
 
                              5.11      Subsidiaries.  Borrower owns no stock,
partnership interest or other equity securities of any Person, except for
Permitted Investments.
 
                              5.12      Intentionally Omitted.
 
                              5.13     Government Consents.  Except for
authorizations to be obtained after the date hereof related to the issuance of
its publicly registered securities, Borrower has obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all governmental authorities that are necessary for the
continued operation of Borrower’s business as currently conducted, the failure
to obtain which could have a Material Adverse Effect.
 
                              5.14     Full Disclosure.  No representation,
warranty or other statement made by Borrower in any certificate or written
statement furnished to Bank contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained in such certificates or statements not misleading.
 
    6.               AFFIRMATIVE COVENANTS.
 
                              Borrower shall do all of the following:
 
                              6.1        Good Standing. Borrower shall maintain
its and each of its Subsidiaries’  existence in its jurisdiction of organization
and maintain qualification and good standing in each jurisdiction in which it is
required to do so.  Borrower shall maintain in force all licenses, approvals and
agreements necessary for the conduct of its and each of its Subsidiaries’
business as currently conducted.
 
                              6.2        Government Compliance.  Borrower and
each of its Subsidiaries shall comply with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect.
 
                              6.3        Financial Statements, Reports,
Certificates.  Borrower shall deliver to Bank:
 
            (a)      as soon as available, but in any case within ten (10) days
after the end of each month, an updated capital table (including the dates and
amounts of any capital raised from the market during the trailing three (3)
month period), in form and substance reasonably satisfactory to Bank;
 
            (b)      as soon as available, but in any case within forty-five
(45) days after the end of each fiscal quarter, other than the quarter ending
December 31st, and with each request for an Advance with respect to (iii),
below, (i) an internally prepared quarterly financial statement for Borrower
(including a balance sheet and income, and cash flow statements, prepared in
accordance with GAAP), respectively, certified by a Responsible Officer, (ii) a
Compliance Certificate signed by a Responsible Officer , (iii) a Borrowing Base
Certificate signed by a Responsible Officer and (iv) Borrower’s latest Quarterly
Report on Form 10-Q filed with the SEC;
 
 
12

--------------------------------------------------------------------------------

 
 
            (c)      as soon as available, but in any case within ninety (90)
days after the last day of each fiscal year, (i) audited consolidated financial
statements of Borrower prepared in accordance with US GAAP, consistently
applied, together with an opinion which is unqualified or otherwise consented to
in writing by Bank on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank, (ii) a Compliance
Certificate signed by a Responsible Officer, (iii) a Borrowing Base Certificate
signed by a Responsible Officer and (iv) Borrower’s latest Annual Report on Form
10-K filed with the SEC;
 
            (d)      if applicable, copies of all reports and notices sent or
made available generally by Borrower to its security holders or to any holders
of Subordinated Debt;
 
            (e)      promptly upon receipt of notice thereof, a report of any
legal actions pending or threatened against Borrower that is reasonably likely
to result in damages or costs to Borrower of Ten Million Dollars ($10,000,000)
or more; and
 
            (f)      such other financial information as Bank may reasonably
request from time to time.
 
                              6.4        Charter Documents. Borrower shall cause
its Charter Documents to remain in full force and effect in the form presented
to Bank on the Closing Date, except for amendments that do not adversely affect
the right or ability to satisfy Borrower’s obligations under this Agreement.
 
                              6.5       Taxes.  Borrower shall make due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment or
deposit thereof; and Borrower will make timely payment or deposit of all
material tax payments and withholding taxes required of it by applicable laws,
and will, upon request, furnish Bank with proof satisfactory to Bank indicating
that Borrower has made such payments or deposits; provided that Borrower need
not make any payment if the amount or validity of such payment is contested in
good faith by appropriate proceedings and is reserved against (to the extent
required by US GAAP) by Borrower.
 
                              6.6        Bank Accounts.  By no later than thirty
(30) days following the Closing Date, Borrower shall deposit, and at all times
thereafter maintain, not less than Two Million Dollars ($2,000,000) in a demand
deposit account at Bank.
 
                              6.7        Fair Market Value of Collateral.  The
Collateral shall at all times have a Fair Market Value of not less than (i) the
aggregate amount of Advances outstanding hereunder, multiplied by two (2).
 
                              6.8        Management Agreement. Borrower shall
remain in compliance with the Management Agreement.
 
                              6.9        Further Assurances.  At any time and
from time to time Borrower shall execute and deliver such further instruments
and take such further action as may reasonably be requested by Bank to effect
the purposes of this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
    7.       NEGATIVE COVENANTS.
 
                              Borrower will not do any of the following:
 
                              7.1        Intentionally Omitted.
 
                              7.2       Change in Business; Change in Control or
Executive Office.  Engage in any business other than the business currently
engaged in by Borrower and any business substantially similar or related thereto
(or incidental thereto); or cease to conduct business materially in the manner
conducted by Borrower as of the Closing Date; or suffer or permit a Change in
Control; or without thirty (30) days prior written notification to Bank,
relocate its chief executive office or state of formation; or without Bank’s
prior written consent, change the date on which its fiscal year ends.
 
                              7.3        Mergers or Acquisitions.  Merge or
consolidate with or into any other business organization, or acquire all or
substantially all of the capital stock or property of another Person, other than
Permitted Investment.
                 
                              7.4        Indebtedness. Create, incur, assume or
be or remain liable with respect to any Indebtedness other than Permitted
Indebtedness.
 
                              7.5        Encumbrances. Create, incur, assume or
suffer to exist any Lien with respect to the Collateral other than Liens in
favor of Bank; or assign or otherwise convey any right to receive income other
than Permitted Liens; or agree with any Person other than Bank not to grant a
security interest in, or otherwise encumber, any of the Collateral.
 
                              7.6        Investments.  Directly or indirectly
acquire or own, or make any Investment in or to any Person other than Permitted
Investments.
 
                              7.7       Transactions with Affiliates.  Directly
or indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower that violates or would violate the Charter Documents
and/or any applicable legal or regulatory requirements of Borrower with respect
to affiliated transactions, or that could reasonably be expected to have an
adverse effect on the priority of Bank’s security interests in the Collateral .
 
                              7.8        Subordinated Debt.  Make any payment in
respect of any Subordinated Debt in contravention of the terms of the
subordination provisions applicable to such Subordinated Debt, whether such
subordination provisions are contained in the promissory note or other
agreement, document or instrument evidencing such Subordinated Debt or in a
separate subordination agreement between Bank and the holder of such
Subordinated Debt, or amend any subordination provision contained in any
documentation relating to any Subordinated Debt without Bank’s prior written
consent.
 
                              7.9       Collateral. Pledge, assign or otherwise
convey any right to, the Collateral to any Person other than Bank; or deliver
the Collateral to any Person other than Bank and U.S. Bank; provided that Bank
has a perfected security interest in any Collateral held by U.S. Bank.
 
                              7.10     Compliance.  Become principally engaged
in, or undertake as one of its important activities, the business of extending
credit for the purpose of purchasing or carrying margin stock, or use the
proceeds of any Credit Extension for such purpose, or fail to comply in any
material respect with, or violate any, material law or regulation applicable to
Borrower that could reasonably be expected to result in a Material Adverse
Effect.
 
 
14

--------------------------------------------------------------------------------

 
 
   8.    EVENTS OF DEFAULT.
 
                              Any one or more of the following events shall
constitute an Event of Default under this Agreement:
 
                              8.1        Payment Default.  If Borrower fails to
pay, when due, any of the Obligations hereunder beyond any applicable periods
for cure thereof;
 
                              8.2       Covenant Default.  If Borrower fails to
perform any obligation under Article 6 or violates any of the covenants
contained in Article 7 of this Agreement, or fails or neglects to perform, keep,
or observe any other material term, provision, condition, covenant, or agreement
contained in this Agreement, in any of the Loan Documents, or in any other
present or future agreement between Borrower and Bank and as to any default
under such other term, provision, condition, covenant or agreement that can be
cured, has failed to cure such default within ten (10) Business Days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof;
 
                              8.3        Existence.  If Borrower is dissolved or
Borrower’s existence is otherwise terminated or any action is taken to effect
such termination or Borrower’s dissolution, or if Borrower fails to comply with
any term of its Charter Documents beyond any applicable time for cure, or such
that would have a Material Adverse Effect on Borrower;
 
                              8.4        Material Adverse Change. If there
occurs any circumstance or circumstances that could reasonably be expected to
have a Material Adverse Effect;
 
                              8.5       Attachment. If any material portion of
Borrower’s assets is attached, seized, subjected to a writ or distress warrant,
or is levied upon, or comes into the possession of any trustee, receiver or
person acting in a similar capacity and such attachment, seizure, writ or
distress warrant or levy has not been removed, discharged or rescinded within
ten (10) Business Days, or if Borrower is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
its business affairs, or if a judgment or other claim becomes a lien or
encumbrance upon any material portion of Borrower’s assets, or if a notice of
lien, levy, or assessment is filed of record with respect to a material portion
of Borrower’s assets by the United States Government, or any department, agency,
or instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within ten (10) days after Borrower receives
notice thereof, provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by Borrower (provided that no Credit Extensions
will be required to be made during such cure period);
 
                              8.6        Insolvency or Bankruptcy. If Borrower
becomes insolvent, or if an Insolvency Proceeding is commenced by Borrower, or
if an Insolvency Proceeding is commenced against Borrower and is not dismissed
or stayed within forty-five (45) days (provided that no Credit Extensions will
be made prior to the dismissal of such Insolvency Proceeding);
 
                              8.7       Other Agreements. If there is a default
or other failure to perform beyond any applicable cure period in (i) the
Management Agreement or (ii) any agreement to which Borrower is a party or by
which it is bound resulting in a right by a third party or parties, whether or
not exercised, to accelerate the maturity of any Indebtedness in an amount in
excess of Ten Million Dollars ($10,000,000) or which could have a Material
Adverse Effect.
 
 
15

--------------------------------------------------------------------------------

 
 
                              8.8       Judgments. If a final, non-appealable
judgment or judgments for the payment of money in an amount, individually or in
the aggregate, of at least Ten Million Dollars ($10,000,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) Business Days (provided that
no Credit Extensions will be made prior to the satisfaction or stay of such
judgment).
 
                              8.9       Misrepresentations.  If any material
misrepresentation or material misstatement exists now or hereafter in any
warranty or representation set forth herein or in any certificate delivered to
Bank by any Responsible Officer pursuant to this Agreement or to induce Bank to
enter into this Agreement or any other Loan Document.
 
   9.                BANK’S RIGHTS AND REMEDIES.
 
                              9.1        Rights and Remedies. Upon the
occurrence and during the continuance of an Event of Default, Bank may, at its
election, without notice of its election and without demand, do any one or more
of the following, all of which are authorized by Borrower:
 
           (a)      Declare all Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable (provided that upon the occurrence of an Event of Default described in
Section 8.7, all Obligations shall become immediately due and payable without
any action by Bank);
 
            (b)      Cease advancing money or extending credit to or for the
benefit of Borrower under this Agreement or under any other agreement between
Borrower and Bank
 
            (c)  Settle or adjust disputes and claims directly with account
debtors for amounts, upon terms and in whatever order that Bank reasonably
considers advisable
 
            (d)      Make such payments and do such acts as Bank considers
necessary or reasonable to protect its security interest in the
Collateral.  Borrower agrees to assemble the Collateral and/or any documents
relating to the Collateral, and to make such documents and/or the Collateral
available to Bank as Bank may designate.  Borrower authorizes Bank to pay,
purchase, contest, or compromise any encumbrance, charge, or lien which in
Bank’s determination appears to be prior or superior to its security interest
and to pay all expenses incurred in connection therewith;
 
            (e)      Enforce all of the rights of Borrower to receive the
proceeds of the Collateral and apply the proceeds thereof to the Obligations;
 
            (f)      Dispose of the Collateral at either a public or private
sale, or both, by way of one or more contracts or transactions, for cash or on
terms, in such manner and at such places (including Borrower’s premises) as Bank
determines is commercially reasonable, and apply any proceeds to the Obligations
in whatever manner or order Bank deems appropriate; and
 
            (g)      Bank may credit bid and purchase at any public sale.
 
                              9.2        Right of Setoff; Deposit
Accounts.  Upon and after the occurrence of an Event of Default, Bank is hereby
authorized by Borrower, at any time and from time to time, (a) to set off
against, and to appropriate and apply to the payment of, the obligations and
liabilities of Borrower under the Loan Documents (whether matured or unmatured,
fixed or contingent or liquidated or unliquidated) any and all amounts owing by
Bank to Borrower (whether payable in U.S. Dollars or any other currency, whether
matured or unmatured, and, in the case of deposits of Borrower, whether general
or special, time or demand and however evidenced) and (b) pending any such
action, to the extent necessary, to hold such amounts to secure such obligations
and liabilities and to return as unpaid for insufficient funds any and all
checks and other items drawn against any deposits of Borrower so held as Bank in
its sole discretion may elect.
 
 
16

--------------------------------------------------------------------------------

 
 
                              9.3       Remedies Cumulative.  Bank’s rights and
remedies under this Agreement, the Loan Documents, and all other agreements
shall be cumulative.  Bank shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by Bank of one right or remedy shall be deemed an election, and no
waiver by Bank of any Event of Default on Borrower’s part shall be deemed a
continuing waiver.  No delay by Bank shall constitute a waiver, election, or
acquiescence by it.  No waiver by Bank shall be effective unless made in a
written document signed on behalf of Bank and then shall be effective only in
the specific instance and for the specific purpose for which it was given.
 
                              9.4       Demand; Protest.  In the case of an
Event of Default, Borrower waives demand, protest, notice of protest, notice of
default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Bank on which Borrower may in any way be liable.
 
   10.             NOTICES.
 
                              Unless otherwise provided in this Agreement, all
notices or demands by any party relating to this Agreement or any other
agreement entered into in connection herewith shall be in writing and (except
for financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by a
recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by email to Borrower or to Bank, as the case may be, at
its addresses set forth below:
 
If to Borrower:
CĪON INVESTMENT CORPORATION
3rd Park Avenue, 36th Floor
New York, NY 10016
Attn:  General Counsel
 
Email: legal@iconinvestments.com
       
If to Bank:
EAST WEST BANK
2223 Washington Street
Newton, MA 02462
Attn:  Emma Wang, Vice President
Email: emma.wang@eastwestbank.com

 
        The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.
 
 
17

--------------------------------------------------------------------------------

 
 
   11.             CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL
REFERENCE.
   
        This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of California, without regard to principles of
conflicts of law.  Jurisdiction shall lie in the State of California.  BANK AND
BORROWER EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED.  EACH OF THEM, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED
INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN), OR ACTION OF ANY OF THEM.  THESE PROVISIONS SHALL NOT BE DEEMED TO
HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY BANK OR BORROWER, EXCEPT BY
A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM. WITHOUT INTENDING IN ANY WAY TO
LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY,
if the above waiver of the right to a trial by jury is not enforceable, the
parties hereto agree that any and all disputes or controversies of any nature
between them arising at any time shall be decided by a reference to a private
judge, mutually selected by the parties (or, if they cannot agree, by the
Presiding Judge of the Los Angeles County, California Superior Court) appointed
in accordance with California Code of Civil Procedure Section 638 (or pursuant
to comparable provisions of federal law if the dispute falls within the
exclusive jurisdiction of the federal courts), sitting without a jury, in Los
Angeles County, California; and the parties hereby submit to the jurisdiction of
such court.  The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive.  The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed.  If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Los Angeles County, California
Superior Court for such relief.  The proceeding before the private judge shall
be conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings.  The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings.  The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge.  The parties agree that the selected or appointed private judge shall
have the power to decide all issues in the action or proceeding, whether of fact
or of law, and shall report a statement of decision thereon pursuant to
California Code of Civil Procedure § 644(a).  Nothing in this paragraph shall
limit the right of any party at any time to exercise self-help remedies or
obtain provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.
 
12.        GENERAL PROVISIONS.
 
                              12.1     Successors and Assigns. This Agreement
shall bind and inure to the benefit of the respective successors and permitted
assigns of each of the parties; provided, however, that neither this Agreement
nor any rights hereunder may be assigned by Borrower without Bank’s prior
written consent, which consent may be granted or withheld in Bank’s sole
discretion.  Bank shall have the right without the consent of or notice to
Borrower to sell, transfer, negotiate, or grant participation in all or any part
of, or any interest in, Bank’s obligations, rights and benefits hereunder.
 
 
18

--------------------------------------------------------------------------------

 
 
                              12.2      Indemnification.  Borrower shall defend,
indemnify and hold harmless Bank and its officers, employees, and agents
against:  (a) all obligations, demands, claims, and liabilities claimed or
asserted by any other party in connection with the transactions contemplated by
this Agreement; and (b) all losses or Bank Expenses in any way suffered,
incurred, or paid by Bank as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys' fees and expenses), except for losses caused by Bank’s bad faith,
gross negligence, willful misconduct, reckless disregard of its duties or breach
of this Agreement.  Borrower shall not be liable for any consequential or
incidental damages for lost profits.
 
                              12.3      Time of Essence.  Time is of the essence
for the performance of all obligations set forth in this Agreement.
 
                              12.4      Severability of Provisions. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.
 
                              12.5     Amendments in Writing,
Integration.  Neither this Agreement nor the Loan Documents can be amended or
terminated orally.  All prior agreements, understandings, representations,
warranties, and negotiations between the parties hereto with respect to the
subject matter of this Agreement and the Loan Documents, if any, are merged into
this Agreement and the Loan Documents.
 
                              12.6     Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement.
 
                              12.7     Survival.  All covenants, representations
and warranties made in this Agreement shall continue in full force and effect so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions to Borrower.  The obligations of Borrower to indemnify Bank
with respect to the expenses, damages, losses, costs and liabilities described
in Section 12.2 shall survive until all applicable statute of limitations
periods with respect to actions that may be brought against Bank have run.
 
                              12.8     Prepayment of Loans; Termination of
Security; Release of Guarantees.  Borrower may terminate this Agreement at any
time in its sole discretion upon at least three (3) Business Days prior notice
to Bank, provided that, prior to such time, all Advances have been repaid and
any and all other charges and costs to be paid hereunder have been paid in full
as due to the date of termination and Borrower has complied with all other
obligations hereunder to the date of termination, in each case as determined by
the Bank in its reasonable discretion.  Upon such termination, Bank shall
release any security that it may have to the Collateral and shall terminate any
guarantees hereunder, and the parties shall execute such other documents as may
reasonably be required to fully terminate this Agreement and the parties’ rights
and obligations hereunder following such termination.
 


 
[SIGNATURE PAGE FOLLOWS.]
 

                                                       
 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
CĪON INVESTMENT CORPORATION
 
By: /s/ Michael A.
Reisner                                                              
Name: Michael A. Reisner
Title: Co-President and Co-CEO
 
 
EAST WEST BANK
 
By: /s/ Emma
Wang                                                                   
Name: Emma Wang
Title: First Vice President
 
 



 
 [Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
